Citation Nr: 1009863	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-04 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected right knee 
chondromalacia.

In March 2009, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 

In April 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The signs and symptoms attributed to the Veteran's service-
connected right knee chondromalacia include clinical findings 
of arthritis with pain on motion and genu recurvatum, without 
ankylosis, recurrent subluxation or instability, dislocated 
or removed semilunar cartilage, compensable limitation of 
motion of the leg, or malunion or nonunion of the tibia and 
fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia have not been 
met during the appellate period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that, in order to comply with 38 U.S.C.A. § 5103(a), 
certain specific notice requirements must be met with respect 
to claims for an increased rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the Veterans 
Court held that VA must inform the claimant that, in order to 
substantiate a claim, he or she must provide (or ask the VA to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
such worsening has on the claimant's employment and daily 
life.  Further, if the diagnostic code under which the 
claimant is currently rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by providing the evidence described above (such as a 
specific measurement or test result), then VA must give at 
least general notice of that requirement.  Additionally, VA 
must inform the veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in a May 2009 letter of 
the evidence and information necessary to substantiate his 
increased rating claim, the responsibilities of the Veteran 
and VA in obtaining such evidence, and the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The 
Veteran was specifically advised that the evidence must show 
that his right knee disability has increased in severity, 
examples of types of lay or medical evidence that would 
substantiate such claim, and that he should provide any VA or 
private treatment records or provide sufficient information to 
allow VA to obtain such records.  The Veteran was specifically 
advised of the diagnostic code under which his right knee 
disability was rated. 

The Board notes that the May 2009 letter was sent after the 
initial unfavorable rating decision and, therefore, was not 
timely.  However, as the claim was readjudicated in a November 
2009 Supplemental Statement of the Case, the timing defect has 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claim.

With regard to the duty to assist, the Veteran's service 
treatment records and identified post-service treatment 
records, including those maintained by the Social Security 
Administration (SSA), have been obtained and considered.  The 
Veteran testified before the Board at a March 2009 hearing.  
The Veteran's most recent VA examination undertaken to 
evaluate the severity of his right knee is dated in September 
2009.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran in accordance with the VCAA at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

The Veteran's service-connected chondromalacia was initially 
assigned a noncompensable disability rating under DCs 5003-
5257, effective May 11, 1989.  By a September 1993 rating 
decision, the disability rating assigned to the Veteran's 
service-connected right knee chondromalacia was increased to 
ten percent under DCs 5003-5257, effective May 17, 1990. 

DC 5257 pertains to other impairment of the knee with 
recurrent subluxation or lateral instability, and DC 5010 
pertains to degenerative arthritis.  38 C.F.R.             § 
4.71a, DCs 5257, 5010 (2009).  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).

DC 5260, contemplating limitation of flexion of the leg; DC 
5261, contemplating limitation of extension of the leg; and 
DC 5263, contemplating genu recurvatum, are also applicable 
in this instance.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5263 
(2009). 

In considering the applicability of other diagnostic codes, 
the Board finds that DC 5256, contemplating ankylosis of the 
knee; DC 5258, contemplating dislocation of semilunar 
cartilage; DC 5259, contemplating symptomatic removal of 
semilunar cartilage; and DC 5262, contemplating malunion and 
nonunion of the tibia and fibula, are not applicable in this 
instance, as the medical evidence does not show that the 
Veteran has any of these conditions.  38 C.F.R. § 4.71a, DCs 
5256, 5258, 5259, 5262 (2009).

The Board now turns to the medical evidence of record.  The 
record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

VA treatment records dated in February 1999 indicate that the 
Veteran complained of pain in the right leg and was issued a 
cane for ambulation.

VA treatment records dated in March 1999 indicate that the 
Veteran complained of right knee pain.  Physical examination 
revealed stable ligaments, patellar tenderness, and full 
range of motion, without effusion.

VA treatment records dated in July 1999 indicate that the 
Veteran presented with right knee pain and tenderness to 
palpation at the medial joint, without effusion or 
instability.  The Veteran demonstrated a negative straight 
leg raise.  

On VA examination in July 1999, the Veteran complained of 
constant pain, stiffness, weakness, recurrent subluxation, 
instability, locking, fatigue, and lack of endurance.  The 
Veteran presented with a metal brace and crutch.  The Veteran 
reported that he was last employed in 1991, and that he quit 
because of knee pain.  Physical examination revealed an 
abnormal gait with limping, without abnormal signs of weight-
bearing, swelling or inflammation, erythema, or tenderness to 
palpation.  The Veteran demonstrated flexion of the right 
knee to 140 degrees, extension to 0 degrees, and negative 
drawer and McMurray's signs.  X-ray examination revealed mild 
osteoporosis of the right knee.  The examiner noted that 
results of the Veteran's x-ray and physical examinations were 
not consistent with the level of pain reported by Veteran.  
The examiner noted that the Veteran was able to take care of 
his basic hygiene.  The Veteran was diagnosed with right knee 
chondromalacia.

VA treatment records dated in November 1999 indicate that the 
Veteran complained of moderate right knee pain.  The Veteran 
demonstrated right knee flexion to 115 degrees, without 
effusion.

On VA examination in May 2000, the Veteran complained of 
constant pain, stiffness, weakness, recurrent subluxation, 
instability, locking, fatigue, and lack of endurance.  The 
Veteran reported occasional flare-ups, increased by running 
and standing for long periods of time, and relieved by ice, 
rest, and pain medication.  The Veteran reported that his 
right knee pain interfered with his job as a land surveyor.  
The examiner noted that the Veteran presented without 
constitutional symptoms of a joint condition.  The Veteran 
reported that he used a brace and a cane.  The examiner noted 
that the Veteran could take care of his basic hygiene, and 
drive, climb stairs, and garden.  The Veteran reported pain 
with prolonged use.  

Physical examination in May 2000 revealed a normal gait, 
flexion of the right knee to 140 degrees, extension of the 
right knee to 0 degrees, without pain.  The Veteran did not 
demonstrate signs of abnormal weight bearing, limited 
function in standing and walking, heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  X-ray examination revealed an eight-centimeter 
lucency in the proximal tibia.  The Veteran was diagnosed 
with right knee chondromalacia.

VA treatment records dated in May 2000 indicate that the 
Veteran complained of constant pain, locking, giving way, 
weakness, and occasional swelling.  Physical examination 
revealed right knee flexion to 90 degrees, minor effusion, 
and a negative McMurray's sign.  

VA treatment records dated in August 2000 indicate that the 
Veteran complained of pain and stiffness, and reported that 
his right knee went out sometimes.  Physical examination 
revealed right knee flexion to 80 degrees, with pain, 
tenderness to palpation, and effusion.

VA treatment records dated in March 2001 indicate that the 
Veteran complained of pain in the right knee, with locking 
and giving out. 

VA treatment records dated in June 2001 indicate that x-ray 
examination revealed small enthesophytes at the patella, 
changes of coarse intramedullary calcification, consistent 
with bone infarct.  No joint effusion, fracture, or foreign 
body was seen.

VA treatment records dated in September 2001 indicate that 
the Veteran complained of right knee pain, with giving out 
and locking.  

VA treatment records dated in October 2002 indicate that the 
Veteran complained of sharp, constant, right knee pain, 
worsened by walking.  The Veteran was ambulatory without his 
cane. 

VA treatment records dated in December 2002 indicate that the 
Veteran presented without effusion, warmth, or crepitus, and 
demonstrated full range of motion. 

VA treatment records dated in April 2003 indicate that the 
Veteran presented without laxity, and demonstrated crepitus. 
Additional treatment records dated at that time indicate that 
the Veteran complained of pain that was not abating with 
multiple trials of prescription medication.  The Veteran 
denied swelling but reported difficulty ambulating.  The 
Veteran presented without swelling, but crepitus was heard.  
X-ray examination at that time revealed cystic changes in the 
distal femur and proximal tibia with old medullary fat 
necrosis in the proximal tibia.  No abnormal joint 
articulations or joint effusion was seen. 

VA treatment records dated in May 2003 indicate that x-ray 
examination revealed no degenerative changes, intact joint 
spaces and articular margins, and irregular sclerotic changes 
in the proximal tibia, consistent with medullary bone 
infarcts.  No soft tissue abnormalities or joint effusion 
were seen.  Additional treatment records dated in May 2003 
indicate that the Veteran presented with chronic knee pain 
secondary to a necrotic condition, and limited range of 
motion secondary to degenerative joint disease.  Further 
treatment records dated in May 2003 indicate that the Veteran 
presented with several years of right knee pain.  The 
examiner noted that the Veteran used non-steroidal anti-
inflammatory drugs and a hinged sleeve.  Physical examination 
revealed crepitus, medial and lateral joint line tenderness, 
stability, right knee flexion to 120 degrees, and negative 
Lachman's and McMurray's signs, without effusion.  The 
examiner opined that the Veteran's knee problem may be 
related to his history of alcohol and tobacco abuse.  

VA treatment records dated in December 2003 indicate that the 
Veteran received injections for his right knee pain. 

VA treatment records dated in June 2004 indicate that the 
Veteran received infrared and anodyne treatment for his right 
knee pain.  Additional treatment records dated in June 2004 
indicate that the Veteran complained of increased right knee 
pain, with slipping.  Further treatment records dated in June 
2004 indicate that the Veteran underwent aquatic physical 
therapy.  The Veteran demonstrated 3+ strength, used a cane, 
was independent in transfers, and entered and exited the pool 
using the stairs.  The Veteran completed jogging and lower 
extremity strengthening exercises.  

Private treatment records dated in November 2004 indicate 
that the Veteran complained of severe right knee pain.

VA treatment records dated in January 2005 indicate that the 
Veteran's doctor opined that the Veteran's right knee 
condition had become markedly worse since 1986. 

VA treatment records dated in May 2005 indicate that the 
Veteran again underwent aquatic physical therapy.  The 
Veteran demonstrated active range of motion, with 
limitations.  The Veteran demonstrated 2-3/5 strength, used a 
cane, was independent in transfers, and entered and exited 
the pool using the stairs. 

VA treatment records dated in August 2005 indicate that the 
Veteran demonstrated range of motion within full limits, 
intact sensation, 4/5 strength, mild tenderness to medial 
aspect, and a waddling gait.  The Veteran used a cane for 
ambulation.  X-ray examination revealed that his right knee 
disability had slightly progressed since April 2003 and had 
significantly progressed since November 1999.  The examiner 
noted that the Veteran's x-ray findings most likely 
represented embolization and subsequent osteonecrosis, and 
opined that such could be found in patients with 
pancreatitis, alcoholism, and chronic steroid use.

VA treatment records dated in September 2005 indicate that 
the Veteran complained of right knee pain.  Physical 
examination revealed crepitus, tenderness to palpation, 
negative McMurray's and Lachman's signs, and right knee 
flexion to 95 degrees, without effusion.  The Veteran's right 
knee was stable to varus and valgus stress.  The Veteran 
received injections for his right knee pain.  Additional 
treatment records dated in September 2005 indicate that the 
Veteran complained of right knee pain and received an 
injection.

VA treatment records dated in August 2007 indicate that the 
Veteran complained of right knee pain.  X-ray examination 
revealed stable chronic osteonecrotic changes of the distal 
right femur and proximal tibia without articular collapse or 
path fractures. 

VA treatment records dated in October 2007 indicate that the 
Veteran presented with crepitus and moderate tenderness to 
palpation, without effusion.  Additional treatment records 
dated in October 2007 indicate that the Veteran complained of 
right knee pain, and presented with right knee flexion to 130 
degrees, without instability.  The Veteran demonstrated 
stability to varus and valgus stress, and negative Lachman's 
and drawer signs. 

VA treatment records dated in December 2007 indicate that the 
Veteran underwent magnetic resonance imaging (MRI), and that 
such revealed extensive marrow infarction of the femur, 
tibia, and right patella. 

On VA examination in June 2008, the Veteran complained of 
right knee pain, rated nine on a ten-point pain scale, and 
presented using a rolling walker and cane for ambulation.  
Physical examination revealed significant crepitus, medial 
joint line tenderness, negative Lachman's and anterior and 
posterior drawer signs, negative patellar grind test, 4/5 
strength, and right knee flexion to 155 degrees, with pain at 
90 degrees.  The examiner noted that the Veteran demonstrated 
a decrease in strength and lack of endurance with repetitive 
range of motion testing.  The Veteran did not demonstrate 
recurrent subluxation, dislocation, effusion, ankylosis, 
muscle fatigue or weakness, redness, heat, or guarding of 
movement.  The Veteran's right knee was stable to varus and 
valgus stress.

VA treatment records dated in August 2008 indicate that the 
Veteran presented with crepitus and moderate tenderness to 
palpation.  Additional treatment records dated in August 2008 
indicate that the Veteran underwent a right distal femoral 
and proximal tibial forage biopsy.

VA treatment records dated in November 2008 indicate that the 
Veteran presented with improved pain, subsequent to his 
August 2008 forage biopsy.  The Veteran demonstrated right 
knee flexion to 110 degrees, with effort out of proportion.  
The Veteran did not demonstrate swelling or edema.

VA treatment records dated in January 2009 indicate that the 
Veteran again underwent a right distal femoral and proximal 
tibial forage biopsy. 

VA treatment records dated in April 2009 indicate that the 
Veteran reported increased pain since the forage biopsy.  The 
Veteran reported that his right knee felt stiff and unstable.  
Physical examination revealed right knee flexion to 120 
degrees, and medial and joint line tenderness to palpation.  
The Veteran did not demonstrate grinding, instability to 
varus and valgus stress, or negative anterior or positive 
drawer signs.  The examiner noted that the Veteran's knees 
were ligamentously stable.

VA treatment records dated in May 2009 indicate that the 
Veteran complained of right knee pain, stiffness, and 
difficulty walking.  The Veteran reported that his right knee 
felt unstable, but reported that such had not given out or 
locked.  Physical examination revealed moderate medial and 
joint line tenderness to palpation and a range of motion 
restricted due to pain.  The Veteran did not demonstrate 
effusion or crepitus.

VA treatment records dated in July 2009 indicate that the 
Veteran received injections for his right knee pain. 

On VA examination in September 2009, the Veteran complained 
of pain in the right medial and lateral knee, with pain going 
up into the anterior thigh and into his right lower 
extremity.  The Veteran complained of tenderness without 
drainage, weakness, stiffness, and giving way.  The Veteran 
denied dislocation, swelling, redness, or heat.  The Veteran 
reported that he took one prescription pain medication twice 
per day and another prescription pain medication three times 
per day.  The Veteran reported that his right knee pain was 
rated eight on a ten-point pain scale and ten on a ten-point 
pain scale during a flare-up.  The Veteran reported that his 
flare-ups were basically constant, and that he was unable to 
stand and walk more than a few yards.  The Veteran reported 
that he used a wheelchair and a knee brace.  The Veteran 
reported that his pain was minimally alleviated by getting 
off his feet, that he experienced severe limitation of 
motion, and that he was functionally impaired on a constant 
basis.  

Physical examination in September 2009 revealed that the 
Veteran walked with a very staggering gait, with his knees 
flexed slightly.  The Veteran had difficulty removing his 
socks for the examination.  The Veteran demonstrated mild 
genuvarus, normal alignment, 2+ patellar reflexes, 1+ 
Achilles' reflexes, 4/5 strength, and right knee flexion to 
130 degrees.  The examiner noted that the Veteran complained 
of pain and fatigue in the last 30 degrees of flexion and in 
the last 10 degrees of extension on repetitive testing.  The 
Veteran did not demonstrate atrophy, popping, locking, 
catching, or instability.  The examiner noted that sensation 
was hard to evaluate, as the Veteran reported that the 
pinprick didn't feel very sharp.  The Veteran was diagnosed 
with avascular necrosis of the distal femur and proximal 
tibia by biopsy, degenerative arthritis of the right knee of 
undetermined severity.  The examiner opined that he could not 
distinguish which right knee symptoms were related to the 
Veteran's service-connected right knee chondromalacia, and 
his non-service-connected avascular necrosis. 

The Board now turns again to the above-referenced applicable 
rating criteria.

As a preliminary matter, the Board notes that when it is not 
possible to separate the effects of a service-connected 
disorder and a nonservice-connected disorder, the principle 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical 
evidence is required to differentiate between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability).  In this case, the VA 
examiner, at the time of the September 2009 examination, 
opined that he could not distinguish which right knee 
symptoms were related to the Veteran's service-connected 
right knee chondromalacia, and his non-service-connected 
avascular necrosis.  Thus, the Board will attribute all signs 
and symptoms of the Veteran's right knee disability as signs 
and symptoms of his service-connected right knee 
chondromalacia. 

The Veteran's service-connected right knee chondromalacia is 
manifested by X- ray evidence of degenerative arthritic 
changes; flexion limited to no more than 80 degrees; 
extension limited to no more than 0 degrees; and, painful 
movement, tenderness, crepitation, fatigue, weakness, and 
lack of endurance.  As the Veteran's arthritis of the right 
knee does not result in compensable loss of flexion or 
extension, he has been assigned a 10 percent evaluation based 
on the presence of arthritis and painful, limited motion.

The Board notes that the Veteran appeared before the Board in 
March 2009.  At that time, the Veteran described his medical 
history as related to his right knee disability.  The Veteran 
provided the Board with descriptions of the symptoms he 
experienced related to his right knee disability similar to 
those discussed above in relation to his treatment.  The 
Veteran reported that he is unable to drive his car or work, 
that he is in constant pain, that he is unable to do a lot of 
walking, and that he can barely bend down to tie his shoes.  

As discussed above, DC 5257 contemplates other impairment of 
the knee with recurrent subluxation or lateral instability.  
Such criteria provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A maximum 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

In this case, the Veteran has reported, during eleven 
instances of treatment, that he felt that his right knee was 
unstable.  The Veteran has reported that his right knee 
slipped, gave way, or locked.  However, ten instances of 
physical examination have been silent for recurrent 
subluxation, instability, locking, popping, and giving way.  
Specifically, the Veteran's right knee has been found to be 
ligamentously stable and stable to varus and valgus stress 
through the appellate period.  The clinical evidence of 
record indicates that while the Veteran reported a feeling of 
slipping or giving way during instances of treatment, the 
Veteran's treatment providers did not find objective evidence 
of the same.  There is no clinical evidence of record that 
the Veteran demonstrates knee impairment with moderate 
recurrent subluxation or lateral instability, as is required 
for a 20 percent disability rating under DC 5257.  Thus, DC 
5257 may not serve as a basis for an increased disability 
rating.

The Board notes that consideration of pain under 38 C.F.R. §§ 
4.40 and 4.45 is not appropriate in connection with DC 5257, 
as it is not based on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

DC 5260 contemplates limitation of leg flexion.  Under DC 
5260, a zero percent rating is warranted for flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a maximum 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

The Veteran has not demonstrated limitation of flexion 
limited to more than 80 degrees during the fourteen instances 
of treatment wherein such was measured.  As flexion limited 
to 45 degrees represents compensable limitation of flexion, 
and a disability rating of 20 percent requires limitation of 
flexion limited to 30 degrees, DC 5260 may not serve as a 
basis for an increased rating.

Under DC 5261, contemplating limitation of extension of the 
leg, a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a maximum 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran has not demonstrated limitation of extension 
limited to more than 0 degrees during the two instances of 
treatment wherein such was measured.  As extension limited to 
10 degrees represents compensable limitation of extension, 
and a 20 percent disability rating requires limitation of 
extension to 15 degrees, DC 5261 may not serve as a basis for 
an increased rating.

VA's General Counsel has stated that separate ratings under 
DC 5260 and DC 5261 may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  However, consideration of 
such General Counsel opinion is not required as the Veteran 
is not entitled to disability ratings under DC 5260 or DC 
5261.

General Counsel has also stated that when a knee disorder is 
rated under DC 5257 and a veteran also has limitation of knee 
motion which at least meets the criteria for a noncompensable 
evaluation under DCs 5260 or 5261; separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel further stated that if 
a veteran does not meet the criteria for a noncompensable 
rating under either DC 5260 or DC 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997).  In this case, while 
the Veteran's right knee disability has been rated under DC 
5257, the Veteran has not shown limitation of knee motion 
that at least meets the criteria for a noncompensable 
evaluation.  Thus, such General Counsel opinion may not serve 
as a basis for separate evaluations for arthritis with 
limitation of motion and for instability.  

Finally, General Counsel has stated that if a rating is 
assigned under the provisions of DC 5257, a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case, 
while the Veteran's right knee disability has been rated 
under DC 5257, and the while the Veteran has shown 
noncompensable limitation of motion, he is already in receipt 
of a 10 percent disability rating for noncompensable 
limitation of motion.  Thus, such General Counsel opinion may 
not serve as a basis for an increased disability rating.
 
DC 5263 contemplates genu recurvatum.  Under DC 5263, a 
maximum 10 percent disability rating is warranted for genu 
recurvatum that is acquired, traumatic, with objectively 
demonstrated weakness and insecurity in weight-bearing.  38 
C.F.R.      § 4.71a, DC 5263.  The Board notes that the 
Veteran demonstrated mild genuvarus on VA examination in 
September 2009.  However, as the Veteran is already in 
receipt of a 10 percent disability rating, DC 5263, providing 
only a maximum 10 percent disability rating, may not serve as 
a basis for an increased disability rating.

The Board is sympathetic to the Veteran's numerous complaints 
of right knee pain and his record of extensive treatment for 
the same.  However, in this case, the Veteran has not been 
diagnosed with a right knee disability that allows the Board 
to consider diagnostic criteria beyond such criteria 
discussed above.  Further, as discussed above in relation to 
the applicable diagnostic criteria, the Veteran has not 
demonstrated signs and symptoms related to his right knee 
disability that warrant a higher disability rating.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that during the 
appellate period, the Veteran's service-connected right knee 
chondromalacia warrants no more than a 10 percent disability 
rating.
As the preponderance of the evidence is against the Veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  
In this case, while the Veteran has experienced right knee 
pain and has undergone extensive treatment for his right knee 
disability, the Veteran does not demonstrate any signs or 
symptoms attributed to his disability that are not 
contemplated by the existing schedular criteria.  Thus, the 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009); see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable solely due to his service-connected disability.  

In this regard, the Board notes that the Veteran is currently 
in receipt of disability benefits from the SSA.  SSA records 
indicate that the primary diagnosis considered for disability 
benefits was psychoactive substance dependence disorder, 
alcohol.  While the Veteran has reported during VA treatment 
and examination, and during his hearing before the Board, 
that his right knee disability caused him difficulty at work 
and prevented him from working, there is no evidence of 
record that the Veteran's service-connected right knee 
chondromalacia is the sole basis for his unemployment.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

A disability rating in excess of 10 percent for service-
connected right knee chondromalacia is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


